Title: From Thomas Jefferson to Thomas Newton, 7 December 1806
From: Jefferson, Thomas
To: Newton, Thomas


                        
                            Dec. 7. 06.
                        
                        Th: Jefferson asks the favor of mr Newton to request of Doctr. Fernandez about a Quarter cask of the Lisbon
                            wine of particular quality of which he spoke with mr Newton, to be bottled, packed & forwarded to Messrs. Gibson
                            & Jefferson at Richmond for Monticello. he troubles mr Newton with this request because he can best describe to
                            Doctr. Fernandez the particular wine contemplated. he salutes him with respect & esteem.
                    